Supreme Court
                                                                       No. 2019-444-M.P.
       In re Kimmel & Silverman, P.C., et al.    :


                                           ORDER
       On October 29, 2019, the Unauthorized Practice of Law Committee (committee), in

accordance with Rule 8(b) of the committee’s Governing Rules, transmitted to this Court a

Committee Report (report) regarding the committee’s formal investigation into allegations of

unauthorized practice of law against the respondents, Kimmel & Silverman, P.C. and Angela

Troccoli (respondents).

       The committee submitted its report to the Court, pursuant to Rule 7(c)(ii)(p) of the

committee’s Rules of Procedure, wherein the committee made twenty-three findings of fact.1 The

committee determined by a preponderance of the evidence before it that Angela Troccoli and

Kimmel & Silverman, P.C., neither of whom are licensed or authorized to practice law in Rhode

Island, had engaged in the unauthorized practice of law. More particularly, the committee found

that Angela Troccoli had engaged in the practice of law by operating out of the Kimmel &

Silverman, P.C. office located in North Scituate, Rhode Island, and establishing a continuous and

systematic presence in Rhode Island for the purpose of practicing law. The Committee further

found that Kimmel & Silverman, P.C. engaged in the unauthorized practice of law by establishing

a continuous and systematic presence in Rhode Island for the purpose of practicing law, by

operating an office in Rhode Island from which an out-of-state attorney engaged in the practice of




1
 Copies of the complaint submitted to the committee, as well as the hearing transcripts and the
committee’s report are available for inspection in the Supreme Court Clerk’s Office.
law and by holding out to the public that Kimmel & Silverman, P.C. was authorized to practice

law in Rhode Island.2

       The committee report concluded that the allegations against respondents have been

sustained by a preponderance of the evidence before it and recommended that respondents be

directed to cease operating out of the North Scituate office and relocate its law firm out of Rhode

Island unless and until it complies with the Rhode Island Supreme Court Rules. The committee

further recommended that no civil or criminal proceedings be initiated against respondents.

       After reviewing the significant investigation conducted by the committee, including the

hearing transcripts and exhibits, the committee report, and the responses from the respondents, this

Court hereby deems the respondents to be in violation of Article V, Rule 5.5 of the Supreme Court

Rules of Professional Conduct and G.L. 1956 § 11-27-12.            This Court hereby adopts the

Committee’s findings of fact and recommendations and orders the following:

    1. That Angela Troccoli and Kimmel & Silverman, P.C. immediately cease operating in
       Rhode Island; and

    2. That Angela Troccoli and Kimmel & Silverman, P.C. relocate its law firm out of Rhode
       Island unless and until it complies with the Rhode Island Supreme Court Rules as it relates
       to the practice of law in Rhode Island.

       Entered as an Order of this Court this 13th day of December 2019.


                                              By Order,




                                              ____________/s/_______________
                                              Clerk




2
 It should be noted that, per counsel for respondents, Angela Troccoli and Kimmel & Silverman,
P.C. no longer operate out of the office space located in North Scituate, Rhode Island.


                                               -2-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In re Kimmel & Silverman, P.C., et al.
                                     No. 2019-444-M.P.
Case Number
                                     December 13, 2019
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Unauthorized Practice of Law Committee
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     For Committee:

Attorney(s) on Appeal                Tamera Rocha, Esq.
                                     For Respondents:

                                     Christopher S. Gontarz, Esq.




SU‐CMS‐02B (revised November 2016)